972 F.2d 342
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Roy Steve DAVIS, Defendant-Appellant.
No. 92-6395.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 24, 1992Decided:  July 30, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CR-89-407-A)
Roy Steve Davis, Appellant Pro Se.  Danny Scot Ashby, United States Department of Justice, Washington, D.C., for Appellee.
E.D.Va.
Affirmed.
Before SPROUSE, WILKINSON, and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
Roy Steve Davis, a federal inmate, appeals from the district court's order denying his motion for production of a trial transcript and other documents at government expense.  Davis is serving a 1990 sentence for bank robbery and related charges.  No direct appeal was taken from his conviction and sentence and no Motion to Vacate Sentence under 28 U.S.C. § 2255 (1988) or other collateral challenge has yet been filed in the district court.1  We therefore affirm the district court's denial of Davis's motion, because federal inmates are not entitled to the production of a transcript or other documents at government expense for collateral attacks on their convictions absent a showing of particularized need.   See United States v. Shoaf, 341 F.2d 832 (4th Cir. 1964).   See also United States v. MacCollom, 426 U.S. 317 (1976).2  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


1
 Davis presented his substantive claims in his Informal Brief filed with this Court, in addition to challenging the district court's denial of his request for a transcript and other documents at government expense.  However, these claims were not presented to the district court and are thus not properly before this Court on appeal


2
 Davis's informal motion for appointment of counsel and Request for Transcript are hereby denied